DETAILED ACTION
Claims 1-20 are pending.  Claims 1-3, 10-13 and 20 are rejected.  Claims 4-9 and 14-19 are objected.
The instant application is a continuation of 15/362,626 filed on 11/28/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4-9 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4, 5, 14 and 15 would need to be included into the independent claims to make the independent claims allowable.

Claims 12-19 are objected to because of the following informalities: They depend on claim 1 but should be dependent on claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims contain an SCM system and SCM version of a repository but does not state what SCM stands for.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 10-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baron et al., Patent Application Publication No. 2015/0310081 (hereinafter Baron) in view of Hamzy et al., Patent Application Publication No. 2005/0262056 (hereinafter Hamzy).

Regarding claim 1, Baron teaches:
A computer implemented method for updating a search engine (SE) version of a repository, the SE version of the repository maintained by a search engine system and corresponding to an SCM version of the repository maintained by an SCM system (Baron Paragraph [0023], compare the states of the databases by comparing the ... master first identifier with the slave first identifier, Fig. 7, shows ID_SLAVE_FIRST > ID_MASTER_FIRST, Paragraph [0108], updates the slave version number, updates said entry or entries in the slave database (Hamzy teaches the SCM and SE versions)), and for determining whether the SCM system and the search engine system are synchronized and, if not, to synchronize the two the method comprising (Baron Paragraph [0023], compare the states of the databases by comparing the ... master first identifier with the slave first identifier, Fig. 7, shows ID_SLAVE_FIRST > ID_MASTER_FIRST, Paragraph [0108], updates the slave version number, updates said entry or entries in the slave database (Hamzy teaches the SCM and SE versions)):
executing a mapping schema check comprising inspecting a first mapping schema used by the search engine system to determine compatibility with a second mapping schema utilized by the SCM system (Baron Paragraph [0062], data of the diary 18 comprise a historical of at least a part of the changes occurred to entries of the master database 16, Paragraph [0063], notification of a change in the master database 16 and a synchronization module 32 for applying the notified change to the slave database 26 (Hamzy teaches the versions)), each mapping schema describing fields that indexed files may have, data types of each field, and how fields are indexed and stored (Baron Paragraph [0062], data of the diary 18 comprise a historical of at least a part of the changes occurred to entries of the master database 16);
executing a current synchronization check comprising inspecting a search engine database to determine whether repositories stored in the database are synchronized with latest state values of corresponding repositories in the SCM system (Baron Paragraph [0023], compare the states of the databases by comparing the ... master first identifier with the slave first identifier, Fig. 7, shows ID_SLAVE_FIRST > ID_MASTER_FIRST, Paragraph [0108], updates the slave version number, updates said entry or entries in the slave database (Hamzy teaches the versions)).
Baron does not expressly disclose:
maintaining, by the SCM system, the SCM version of the repository, the SCM version of the repository comprising one or more source code files shared with a local repository maintained by a SCM client;
maintaining, by the search engine system, the SE version of the repository, the SE version of the repository comprising one or more indexed source code files;
However, Hamzy teaches:
maintaining, by the SCM system (Hamzy Paragraph [0021], source code in a source code database, Fig. 7, shows the search query parse tree apart from the source code parse tree), the SCM version of the repository (Hamzy Paragraph [0021], source code in a source code database, Fig. 7, shows the search query parse tree apart from the source code parse tree), the SCM version of the repository comprising one or more source code files shared with a local repository maintained by a SCM client (Hamzy Paragraph [0021], source code in a source code database, Fig. 7, shows the search query parse tree apart from the source code parse tree, Fig. 4, shows the local repository for the source code);
Hamzy Paragraph [0012], source code maintained by the source code search engine database, Fig. 7, shows the search query parse tree apart from the source code parse tree), the SE version of the repository (Hamzy Paragraph [0012], source code maintained by the source code search engine database, Fig. 7, shows the search query parse tree apart from the source code parse tree), the SE version of the repository comprising one or more indexed source code files (Hamzy Paragraph [0012], Parse trees that have nodes matching the parse tree(s) of the search query are identified and a ranking of the extent of the matching between the parse trees is generated);
Baron and Hamzy are from the analogous art of data management systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Baron and Hamzy to have combined Baron and Hamzy.
The motivation to combine Baron and Hamzy is to improve data access by maintaining a search engine database.  It would have been obvious to one of ordinary skill in the art to take the system of Baron and combine it with the search engine database of Hamzy in order to obtain the predictable result of improving data access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Baron and Hamzy.

Regarding claim 2, Baron in view of Hamzy further teaches:
The method of claim 1, further comprising: mapping field data types and index and store the data types of the first mapping schema of the search engine system with the second mapping schema of the SCM system (Baron Paragraph [0062], data of the diary 18 comprise a historical of at least a part of the changes occurred to entries of the master database 16);
synchronizing repositories between the search engine system and the SCM system (Baron Paragraph [0023], compare the states of the databases by comparing the ... master first identifier with the slave first identifier, Fig. 7, shows ID_SLAVE_FIRST > ID_MASTER_FIRST, Paragraph [0108], updates the slave version number, updates said entry or entries in the slave database (Hamzy teaches the versions)).

Regarding claim 10, Baron in view of Hamzy further teaches:
The method of claim 1, further comprising detecting one or more of lost trigger events or system unavailability, and in response thereto, the SCM system sending a ‘start’ command to a synchronization system to initiate execution of the method (Baron Paragraph [0062], data of the diary 18 comprise a historical of at least a part of the changes occurred to entries of the master database 16, Paragraph [0063], notification of a change in the master database 16 and a synchronization module 32 for applying the notified change to the slave database 26 (Hamzy teaches the versions)).

Regarding claim 11, Baron teaches:
Non-transient computer readable storage comprising instructions for updating a search engine (SE) version of a repository, the SE version of the repository maintained by a search engine system and corresponding to an SCM version of the repository maintained by an SCM system (Baron Paragraph [0023], compare the states of the databases by comparing the ... master first identifier with the slave first identifier, Fig. 7, shows ID_SLAVE_FIRST > ID_MASTER_FIRST, Paragraph [0108], updates the slave version number, updates said entry or entries in the slave database (Hamzy teaches the SCM and SE versions)), and for determining whether the SCM system and the search engine system are synchronized and, if not, to synchronize the two, which instructions, when executed by a processor, cause the processor to execute (Baron Paragraph [0023], compare the states of the databases by comparing the ... master first identifier with the slave first identifier, Fig. 7, shows ID_SLAVE_FIRST > ID_MASTER_FIRST, Paragraph [0108], updates the slave version number, updates said entry or entries in the slave database (Hamzy teaches the SCM and SE versions)):
executing a mapping schema check comprising inspecting a first mapping schema used by the search engine system to determine compatibility with a second mapping schema utilized by the SCM system (Baron Paragraph [0062], data of the diary 18 comprise a historical of at least a part of the changes occurred to entries of the master database 16, Paragraph [0063], notification of a change in the master database 16 and a synchronization module 32 for applying the notified change to the slave database 26 (Hamzy teaches the versions)), each mapping schema describing fields that indexed files may have, data types of each field, and how fields are indexed and stored (Baron Paragraph [0062], data of the diary 18 comprise a historical of at least a part of the changes occurred to entries of the master database 16);
executing a current synchronization check comprising inspecting a search engine database to determine whether repositories stored in the database are synchronized with latest state values of corresponding repositories in the SCM system (Baron Paragraph [0023], compare the states of the databases by comparing the ... master first identifier with the slave first identifier, Fig. 7, shows ID_SLAVE_FIRST > ID_MASTER_FIRST, Paragraph [0108], updates the slave version number, updates said entry or entries in the slave database (Hamzy teaches the versions)).
Baron does not expressly disclose:
maintaining, by the SCM system, the SCM version of the repository, the SCM version of the repository comprising one or more source code files shared with a local repository maintained by a SCM client;
maintaining, by the search engine system, the SE version of the repository, the SE version of the repository comprising one or more indexed source code files;
However, Hamzy teaches:
maintaining, by the SCM system, the SCM version of the repository (Hamzy Paragraph [0021], source code in a source code database, Fig. 7, shows the search query parse tree apart from the source code parse tree), the SCM version of the repository comprising one or more source code files shared with a local repository maintained by a SCM client (Hamzy Paragraph [0021], source code in a source code database, Fig. 7, shows the search query parse tree apart from the source code parse tree, Fig. 4, shows the local repository for the source code);
maintaining, by the search engine system (Hamzy Paragraph [0012], source code maintained by the source code search engine database, Fig. 7, shows the search query parse tree apart from the source code parse tree), the SE version of the repository (Hamzy Paragraph [0012], source code maintained by the source code search engine database, Fig. 7, shows the search query parse tree apart from the source code parse tree), the SE version of the repository comprising one or more indexed source code files (Hamzy Paragraph [0012], Parse trees that have nodes matching the parse tree(s) of the search query are identified and a ranking of the extent of the matching between the parse trees is generated);
Baron and Hamzy are from the analogous art of data management systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Baron and Hamzy to have combined Baron and Hamzy.
The motivation to combine Baron and Hamzy is to improve data access by maintaining a search engine database.  It would have been obvious to one of ordinary skill in the art to take the system of Baron and combine it with the search engine database of Hamzy in order to obtain the predictable result of improving data access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Baron and Hamzy.

Regarding claim 12, Baron in view of Hamzy further teaches:
The non-transient computer readable storage recited in claim 1, further comprising instructions which when executed cause the processor to execute: mapping field data types and index and store the data types of the first mapping schema of the search engine system with the second mapping schema of the SCM system (Baron Paragraph [0062], data of the diary 18 comprise a historical of at least a part of the changes occurred to entries of the master database 16);
synchronizing repositories between the search engine system and the SCM system (Baron Paragraph [0023], compare the states of the databases by comparing the ... master first identifier with the slave first identifier, Fig. 7, shows ID_SLAVE_FIRST > ID_MASTER_FIRST, Paragraph [0108], updates the slave version number, updates said entry or entries in the slave database (Hamzy teaches the versions)).

Regarding claim 20, Baron in view of Hamzy further teaches:
The non-transient computer readable storage recited in claim 11, further comprising instructions which when executed cause the processor to execute detecting one or more of lost trigger events or system unavailability, and in response thereto, the SCM system sending a ‘start’ command to a synchronization system to initiate execution of the method (Baron Paragraph [0062], data of the diary 18 comprise a historical of at least a part of the changes occurred to entries of the master database 16, Paragraph [0063], notification of a change in the master database 16 and a synchronization module 32 for applying the notified change to the slave database 26 (Hamzy teaches the versions)).

Claim 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baron in view of Hamzy and Goldstein et al., Patent Application Publication No. 2015/0227533 (hereinafter Goldstein).

Regarding claim 3, Baron in view of Hamzy teaches parent claim 1.
Baron in view of Hamzy does not expressly disclose:
requesting the first mapping schema from the search engine system;
in response to determining that the first mapping schema is not received from the search engine system, creating the first mapping schema based on the second mapping schema of the SCM system and forwarding the first mapping schema to the search engine system for storage and use;
in response to determining that the first mapping schema is received from the search engine system, determining whether the first mapping schema comprises first field types that match second field types of the second mapping schema of the SCM system, and in response to determining that the first field types do not match the second field types, updating the first mapping schema based on the second mapping schema and uploading the second mapping schema to the search engine system.
However, Goldstein teaches:
requesting the first mapping schema from the search engine system (Goldstein Paragraph [0020], schema versions according to the requests);
in response to determining that the first mapping schema is not received from the search engine system, creating the first mapping schema based on the second mapping schema of the SCM system and forwarding the first mapping schema to the search engine system for storage and use (Goldstein Paragraph [0136], actual modification of type may only be performed on draft database 140, a request from a designer to modify a type definition (schema) may be sent to item type change handler (Hamzy teaches the versions));
in response to determining that the first mapping schema is received from the search engine system, determining whether the first mapping schema comprises first field types that match second field types of the second mapping schema of the SCM system (Goldstein Paragraph [0136], actual modification of type may only be performed on draft database 140, a request from a designer to modify a type definition (schema) may be sent to item type change handler (Hamzy teaches the versions)), and in response to determining that the first field types do not match the second field types, updating the first mapping schema based on the second mapping schema and uploading the second mapping schema to the search engine system (Goldstein Paragraph [0045], updating of the objects between the end user data service and the published database and the coordinating concurrent viewing).
The claimed invention and Goldstein are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Baron and Goldstein to have combined Baron and Goldstein.  One of ordinary skill in the art would recognize the benefits of updating objects based off a schema.

Regarding claim 13, Baron in view of Hamzy teaches parent claim 1.
Baron in view of Hamzy does not expressly disclose:
requesting the first mapping schema from the search engine system;
in response to determining that the first mapping schema is not received from the search engine system, creating the first mapping schema based on the second mapping schema of the SCM system and forwarding the first mapping schema to the search engine system for storage and use;
in response to determining that the first mapping schema is received from the search engine system, determining whether the first mapping schema comprises first field types that match second field types of the second mapping schema of the SCM system, and in response to determining that the first field types do not match the second field types, updating the first mapping schema based on the second mapping schema and uploading the second mapping schema to the search engine system.
However, Goldstein teaches:
requesting the first mapping schema from the search engine system (Goldstein Paragraph [0020], schema versions according to the requests);
in response to determining that the first mapping schema is not received from the search engine system, creating the first mapping schema based on the second mapping schema of the SCM system and forwarding the first mapping schema to the search engine system for storage and use (Goldstein Paragraph [0136], actual modification of type may only be performed on draft database 140, a request from a designer to modify a type definition (schema) may be sent to item type change handler (Hamzy teaches the versions));
in response to determining that the first mapping schema is received from the search engine system, determining whether the first mapping schema comprises first field types that match second field types of the second mapping schema of the SCM system (Goldstein Paragraph [0136], actual modification of type may only be performed on draft database 140, a request from a designer to modify a type definition (schema) may be sent to item type change handler (Hamzy teaches the versions)), and in response to determining that the first field types do not match the second field types, updating the first mapping schema based on the second mapping schema and uploading the second mapping schema to the search engine system (Goldstein Paragraph [0045], updating of the objects between the end user data service and the published database and the coordinating concurrent viewing).
The claimed invention and Goldstein are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Baron and Goldstein to have combined Baron and Goldstein.  One of ordinary skill in the art would recognize the benefits of updating objects based off a schema.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164                   

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164